                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Freda J. Day,              )             JUDGMENT IN CASE
                                       )
             Plaintiff(s),             )           3:19-cv-00277-MOC-DCK
                                       )
                 vs.                   )
                                       )
           Oprah Winfrey               )
 Lionsgate Entertainment Corporation
         Harpo Productions
            Craig Wright
 OWN: Oprah Winfrey Network, LLC,
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 12, 2021 Order.

                                               May 12, 2021
